DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to application filed 04/22/2021.
Status of the claims
Claims 1-11 are currently pending for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2021 is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10990599. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-11 of instant application recited similar limitations. Therefore, they are rejected on the ground of nonstatutory double patenting.
They are similar as below table:
17/237859

1. A system for object-oriented pattern matching in arbitrary data object streams, comprising: at least one state machine comprising at least a plurality of programming instructions stored in the memory of, and operating on at least one processor of, a computing device, wherein the plurality of programming instructions, when operating on the at least one processor, cause the computing device to: maintain an internal state model; and return a result when a final state has been reached, the final state being determined by the internal state model; and an object analysis server comprising at least a plurality of programming instructions stored in the memory of, and operating on at least one processor of, a computing device, wherein the plurality of programming instructions, when operating on the at least one processor, cause the computing device to: receive a plurality of data objects from a data source; analyze at least a portion of the data objects to determine at least their information structure and contents; receive a search pattern comprising at least one element; compare at least a portion of the data objects against at least one pattern of the search pattern, the comparison operation comprising at least the comparison of at least one element of a search pattern against the contents of a data object; create a new instance of a state machine when the comparison indicates that the object contains an element associated with the start of a search pattern, and associate that object with that state machine and the object's location in the search pattern for that state machine; update an instance of a state machine when the comparison indicates that the object contains an element associated with an element of a search pattern for which that state machine is waiting, and associate that object with that state machine and the object's location in the search pattern for that state machine; return the results of the operation of at least one state machine.
2. The system of claim 1, wherein the object analysis server is further configured to compare at least a portion of the search pattern against more than one data object at once.
3. The system of claim 1, wherein the state machines are further capable of receiving data from an input stream.
4. The system of claim 1, wherein the object analysis server is further configured to utilize a modified Boyer-Moore search algorithm to skip at least a portion of a data object based at least in part on the outcome of a previous comparison.
5. The system of claim 1, further comprising a message server comprising at least a plurality of programming instructions stored in the memory of, and operating on at least one processor of, a computing device, wherein the plurality of programming instructions, when operating on the at least one processor, cause the computing device to receive at least an update message from a client application; wherein the system updates data objects on the data source based at least on the update message.
6. The system of claim 5, wherein updated data objects are searchable in real-time.
7. A method for object-oriented pattern matching in arbitrary data object streams, comprising the steps of: receiving a plurality of data objects from a data source, using an object analysis server; analyzing at least a portion of the data objects to determine at least their information structure and contents, using an object analysis server; receiving a search pattern comprising at least one element, using an object analysis server; comparing at least a portion of the data objects against at least one pattern of the search pattern, the comparison operation comprising at least the comparison of at least one element of a search pattern against the contents of a data object, using an object analysis server; creating a new instance of a state machine when the comparison indicates that the object contains an element associated with the start of a search pattern, and associating that object with that state machine and the object's location in the search pattern for that state machine, using an object analysis server; updating an instance of a state machine when the comparison indicates that the object contains an element associated with an element of a search pattern for which that state machine is waiting, and associate that object with that state machine and the object's location in the search pattern for that state machine, using an object analysis server; and returning the results of the operation of at least one state machine.
8. The method of claim 7, wherein the object analysis server is further configured to compare at least a portion of the search pattern against more than one data object at once.
9. The method of claim 7, wherein the object analysis server is further configured to utilize a modified Boyer-Moore search algorithm to skip at least a portion of a data object based at least in part on the outcome of a previous comparison.
10. The method of claim 7, further comprising a message server comprising at least a plurality of programming instructions stored in the memory of, and operating on at least one processor of, a computing device, wherein the plurality of programming instructions, when operating on the at least one processor, cause the computing device to receive at least an update message from a client application; wherein the system updates data objects on the data source based at least on the update message.
11. The method of claim 10, wherein updated data objects are searchable in real-time.



Patent No. 10990599

1. A system for object-oriented pattern matching in arbitrary data object streams, comprising: at least one state machine comprising at least a plurality of programming instructions stored in the memory of, and operating on at least one processor of, a computing device, wherein the plurality of programming instructions, when operating on the at least one processor, cause the computing device to: maintain an internal state model; and return a result when a final state has been reached, the final state being determined by the internal state model; and an object analysis server comprising at least a plurality of programming instructions stored in the memory of, and operating on at least one processor of, a computing device, wherein the plurality of programming instructions, when operating on the at least one processor, cause the computing device to: receive a plurality of data objects from a data source; analyze at least a portion of the data objects to determine at least their information structure and contents; receive a search pattern comprising at least one element; compare at least a portion of the data objects against at least one pattern of the search pattern, the comparison operation comprising at least the comparison of at least one element of a search pattern against the contents of a data object; create a new instance of a state machine when the comparison indicates that the object contains an element associated with the start of a search pattern, and associate that object with that state machine and the object's location in the search pattern for that state machine; update an instance of a state machine when the comparison indicates that the object contains an element associated with an element of a search pattern for which that state machine is waiting, and associate that object with that state machine and the object's location in the search pattern for that state machine; return the results of the operation of at least one state machine.
2. The system of claim 1, wherein the object analysis server is further configured to compare at least a portion of the search pattern against more than one data object at once.
3. The system of claim 1, wherein the state machines are further capable of receiving data from an input stream.
4. The system of claim 1, wherein the object analysis server is further configured to utilize a modified Boyer-Moore search algorithm to skip at least a portion of a data object based at least in part on the outcome of a previous comparison.
5. The system of claim 1, further comprising a message server comprising at least a plurality of programming instructions stored in the memory of, and operating on at least one processor of, a computing device, wherein the plurality of programming instructions, when operating on the at least one processor, cause the computing device to receive at least an update message from a client application; wherein the system updates data objects on the data source based at least on the update message.
6. The system of claim 5, wherein updated data objects are searchable in real-time.
7. A method for object-oriented pattern matching in arbitrary data object streams, comprising the steps of: maintaining an internal state model, using at least one state machine; returning a result when a final state has been reached, the final state being determined by the internal state model, using at least one state machine; receiving a plurality of data objects from a data source, using an object analysis server; analyzing at least a portion of the data objects to determine at least their information structure and contents, using an object analysis server; receiving a search pattern comprising at least one element, using an object analysis server; comparing at least a portion of the data objects against at least one pattern of the search pattern, the comparison operation comprising at least the comparison of at least one element of a search pattern against the contents of a data object, using an object analysis server; creating a new instance of a state machine when the comparison indicates that the object contains an element associated with the start of a search pattern, and associating that object with that state machine and the object's location in the search pattern for that state machine, using an object analysis server; updating an instance of a state machine when the comparison indicates that the object contains an element associated with an element of a search pattern for which that state machine is waiting, and associate that object with that state machine and the object's location in the search pattern for that state machine, using an object analysis server; and returning the results of the operation of at least one state machine.
8. The method of claim 7, wherein the object analysis server is further configured to compare at least a portion of the search pattern against more than one data object at once.
9. The method of claim 7, wherein the object analysis server is further configured to utilize a modified Boyer-Moore search algorithm to skip at least a portion of a data object based at least in part on the outcome of a previous comparison.
10. The method of claim 7, further comprising a message server comprising at least a plurality of programming instructions stored in the memory of, and operating on at least one processor of, a computing device, wherein the plurality of programming instructions, when operating on the at least one processor, cause the computing device to receive at least an update message from a client application; wherein the system updates data objects on the data source based at least on the update message.
11. The method of claim 10, wherein updated data objects are searchable in real-time.




Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY NGUYEN whose telephone number is (571)272-4025. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CINDY NGUYEN/Examiner, Art Unit 2161